In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-13-00504-CR
                           ____________________

                         JORDAN EAGLIN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________          ______________

                   On Appeal from the 252nd District Court
                          Jefferson County, Texas
                         Trial Cause No. 12-15298
________________________________________________________          _____________

                          MEMORANDUM OPINION

      Pursuant to a plea agreement, Jordan Eaglin pleaded guilty to the offense of

aggravated robbery. The trial court found the evidence sufficient to find Eaglin

guilty, but deferred further proceedings, placed Eaglin on community supervision

for ten years, and assessed a $1000.00 fine.

      The State filed a motion to revoke. Eaglin pleaded “true” to one of the

alleged violations of his community supervision. The trial court revoked Eaglin’s

community supervision and sentenced him to thirty-five years in prison.

                                         1
      In issues one and two, Eaglin argues that the trial court’s sentence was

disproportionate and unreasonable, thereby violating his rights under the Eighth

Amendment to the U.S. Constitution and under article I, section 13 of the Texas

Constitution. See U.S. Const. amend. VIII; Tex. Const. art. I, § 13. His

constitutional challenges to the sentence were preserved below. See Kim v. State,

283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d) (citing Rhoades v.

State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996)); see Tex. R. App. P. 33.1(a).

We address Eaglin’s issues together.

      The Eighth Amendment to the United States Constitution provides that

“[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel and

unusual punishments inflicted.” U.S. Cont. amend. VIII. Even when a sentence is

within the range permitted by law, a sentence may in rare instances be

disproportionate to the gravity of the offense. Ex parte Chavez, 213 S.W.3d 320,

323-24 (Tex. Crim. App. 2006). “Subject only to a very limited, ‘exceedingly

rare,’ and somewhat amorphous Eighth Amendment gross-disproportionality

review, a punishment that falls within the legislatively prescribed range, and that is

based upon the sentencer’s informed normative judgment, is unassailable on

appeal.” Id. (footnote omitted); see Jarvis v. State, 315 S.W.3d 158, 162 (Tex.

App.—Beaumont 2010, no pet.).

                                          2
      In Graham v. Florida, the United States Supreme Court referenced

Harmelin v. Michigan and the test Harmelin cited for determining whether a

sentence is grossly disproportionate to a defendant’s crime. Graham v. Florida,

560 U.S. 48, 59-60 (2010) (citing Harmelin v. Michigan, 501 U.S. 957, 1005

(1991) (opinion of Kennedy, J., concurring in part and concurring in judgment));

see also Ewing v. California, 538 U.S. 11, 23-30 (2003) (employing Justice

Kennedy’s concurrence in Harmelin as guide for application of proportionality

principles). The proportionality principle does not require strict proportionality

between crime and sentence, but forbids extreme sentences that are grossly

disproportionate to the crime. Graham, 560 U.S. at 59-60; Harmelin, 501 U.S. at

997, 1000-01 (Kennedy, J., concurring). The first step is to compare the gravity of

the offense with the severity of the sentence. Graham, 560 U.S. at 60. If there is

gross disproportionality, then the court should “compare the defendant’s sentence

with the sentences received by other offenders in the same jurisdiction and with the

sentences imposed for the same crime in other jurisdictions.” Id.

      Eaglin committed aggravated robbery with a firearm. The thirty-five year

sentence was within the statutory range of punishment for the offense of first-

degree aggravated robbery. See Tex. Penal Code Ann. §§ 12.32, 29.03 (West

2011). Generally, we will not disturb a sentence that is within the statutory range

                                         3
of punishment. See Jackson v. State, 680 S.W.2d 809, 814 (Tex. Crim. App. 1984).

      In addition, a punishment that is within the statutory range for the offense is

generally not excessive or unconstitutionally cruel or unusual under the Texas

Constitution or the United States Constitution. See Kirk v. State, 949 S.W.2d 769,

772 (Tex. App.—Dallas 1997, pet. ref’d); see also Jackson v. State, 989 S.W.2d
842, 846 (Tex. App.—Texarkana 1999, no pet.). The trial court could have

sentenced Eaglin to a sentence of up to life in prison, but instead it sentenced him

to thirty-five years. Furthermore, there is a lack of any evidence “reflecting

sentences imposed for similar offenses on criminals in Texas or other jurisdictions

by which to make a comparison” in evaluating Eaglin’s disproportionate sentence

claim. 1 See Jackson, 989 S.W.2d at 846; see also Graham, 560 U.S. at 59-60. The

sentences do not violate the Eighth Amendment of the United States Constitution

or article I, section 13 of the Texas Constitution. Issues one and two are overruled.

      The judgment is affirmed.

      AFFIRMED.




      1
        Eaglin suggests that if more information is needed, this Court should abate
the appeal for a hearing to allow him to gather information regarding sentences
imposed for similar offenses on criminals in Texas or other jurisdictions. Eaglin
cites no applicable authority to support the basis for this request and we decline the
request. See Tex. R. App. P. 38.1(i).
                                          4
                                              _________________________
                                                  LEANNE JOHNSON
                                                       Justice


Submitted on July 7, 2014
Opinion Delivered September 3, 2014
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          5